Mr. JUSTICE CRAVEN delivered the opinion of the court: The office of the State Appellate Defender has filed a motion to withdraw as counsel for defendant-appellant in the captioned appeal and in support of that motion has filed a brief in conformity with the requirements of Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396, and in that brief concludes that there is no justiciable issue for review and that any review would be frivolous. Defendant was given leave to file additional points and authorities in support of his appeal. None have been filed. The motion to withdraw is allowed and the judgment and sentence are affirmed. In this case the defendant was charged with the offense of burglary and he entered a plea of guilty to that charge. At the time of the acceptance of the plea, the trial court was meticulous in its compliance with the requirements in Supreme Court Rule 402 (Ill. Rev. Stat. 1971, ch. 110A, par. 402) to ascertain that the plea was knowingly and voluntarily made. There was compliance with all the requirements of Rule 402. There was an extensive hearing with reference to aggravation and mitigation. A pre-sentence report and the statutory findings relevant to the issue of sentence are found in this record. Our examination of the record leads us to the conclusion that the appellate defender is correct in its assertion that there is no justiciable issue for review and a further review would be frivolous. The motion to withdraw is allowed and the judgment and sentence are affirmed. Affirmed. SMITH, P. J., and SIMKINS, J., concur.